DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s preliminary amendment filed 03/01/2021. Claim 19 is amended. Claims 1-18 are cancelled. Claims 20-36 are new. Claims 19-36 are currently pending.
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, lines 3 and 7, the phrase “supporting piece” should read “support piece” for consistency purposes to refer to the support piece recited throughout the claims and referred to in the instant spec. (see para. [0004]).  
In claim 19, line 4, the phrase “curved surface protection piece” should read “curved surface protection sheet” to maintain consistency in referring to the curved surface protection sheet throughout the claims. Appropriate correction is required.
Claim 36 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 19, the claim recites “the positioning skirt is a sheet-like structure” in line 5. The term "sheet-like" is a relative term which renders the claim indefinite.  The term "sheet-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Para. [0069] of the instant spec. describes the positioning skirt as a sheet-like structure, but does not provide any further explanation for the term “sheet-like”, such as how the positioning skirt is similar to a sheet. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to any property or similarity the positioning skirt has to a sheet.
	Further, the claim recites “the support piece is a sheet-like structure” in line 8. The term "sheet-like" is a relative term which renders the claim indefinite.  The term "sheet-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Para. [0006] of the instant spec. describes the support piece as a sheet-like structure, but does not provide any further explanation for the term “sheet-like”, such as how the support piece is similar to a sheet. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to any property or similarity the support piece has to a sheet.
	Further, the claim recites “an upper end thereof” in line 8. It is unclear if the phrase is referring to the upper end of the support piece as previously introduced, or introducing a new, separate upper end. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the upper end as previously introduced.

	Further, the claim recites “the curved surface protection sheet is an asymmetrical sheet-like structure” in line 11. The term "sheet-like" is a relative term which renders the claim indefinite.  The term "sheet-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Para. [0071] of the instant spec. describes the protection sheet as a sheet-like structure, but does not provide any further explanation for the term “sheet-like”, such as how the protection sheet is similar to a sheet. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to any property or similarity the protection sheet has to a sheet.
	Further, the claim recites “the bottom edge” in line 14. There is insufficient antecedent basis for this limitation in the claim, since a bottom edge has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a bottom edge of the curved surface protection sheet.
	Further, the claim recites “a lower end of the support piece” in lines 16-17. It is unclear if the phrase is referring to the lower end of the support piece as previously introduced, or introducing a new, separate lower end. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the lower end as previously introduced.
	Regarding claim 21, the claim recites “the left bevel edge” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a left bevel edge has not been previously 
	Regarding claim 22, the claim recites “the right bevel edge” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a right bevel edge has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a right bevel edge of the device.
	Further, the claim recites “the left bevel edge” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a left bevel edge has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a left bevel edge of the device.
	Further, the claim recites “along a center line and its extension line of the positioning skirt”. It is unclear if the phrase “its extension line” is referring to an extension line of the center line, the positioning skirt, the device as a whole, or a separate structure. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a center line and extension line of the device.
	Regarding claim 23, the claim recites “its extension line” in line 2 on pg. 2 and line 2 on pg. 3. It is unclear if the phrase is referring to an extension line of the center line, the positioning skirt, the device as a whole, or a separate structure. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an extension line of the device.
	Regarding claim 24, the claim recites “an easily deformable region” in line 3. The term "easily deformable" is a relative term which renders the claim indefinite.  The term "easily deformable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Para. [0012] and [0076] of the instant spec. describes the protection sheet including an easily deformable 
	Further, the claim recites “relatively weak deformation strength” in line 3. The term "relatively weak" is a relative term which renders the claim indefinite.  The term "relatively weak" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Para. [0012] and [0076] of the instant spec. describes the protection sheet including a relatively weak region, but does not provide any further explanation as to how the region is relatively weak, what materials may be relatively weak, etc. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to any material or deformable region of the protection sheet.
	Further, the claim recites “a relatively strong deformation strength” in line 4. The term "relatively strong" is a relative term which renders the claim indefinite.  The term "relatively strong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Para. [0012] and [0076] of the instant spec. describes the protection sheet including a relatively strong region, but does not provide any further explanation as to how the region is relatively strong, what materials may be relatively strong, etc. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to any material or deformable region of the protection sheet.
	Regarding claim 25, the claim recites “a right side of the curved protection sheet” in line 2. It is unclear whether the phrase is referring to the right oblique side of the curved protection sheet as previously introduced, or introducing a new, separate right side of the curved protection sheet. 
	Further, the claim recites “a left side of the curved protection sheet” in lines 3-4. It is unclear whether the phrase is referring to the left oblique side of the curved protection sheet as previously introduced, or introducing a new, separate left side of the curved protection sheet. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the left side as previously introduced.
	Regarding claim 28, the claim recites “eight sealing ring protection sheets”. It is unclear if the eight sealing ring protection sheets includes the four or more sealing ring protection sheets as previously introduced, or is introducing a new, separate group of eight sealing ring protection sheets. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the eight sealing ring protection sheets including the four or more sealing ring protection sheets previously introduced.
	Regarding claim 34, the claim recites “a protection sheet” in line 2. It is unclear whether the phrase is referring to the sealing ring protection sheet as previously introduced, or introducing a new, separate protection sheet. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the sealing ring protection sheet as previously introduced.
	Further, the claim recites “eight protection sheets” in line 3. It is unclear whether the eight protection sheets include the protection sheet as previously introduced, or are introducing new, separate protection sheets. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the eight protection sheets including the protection sheet previously introduced.
	Further, the claim recites “two adjacent protection sheets” in line 5. It is unclear whether the two adjacent protection sheets are a component of the eight protection sheets, or introducing new, 
	Further, the claim recites “a right side of a curved protection sheet” and “a left side of a curved protection sheet”. It is unclear whether the phrase is referring to the right oblique side/left oblique side of the curved protection sheet as previously introduced, or introducing a new, separate curved protection sheet with a right side/left side. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the curved protection sheet including a right oblique side/left oblique side as previously introduced.
	Further, the claim recites “the adjacent protection sheet”. It is unclear whether the phrase is referring to an adjacent protection sheet of the two adjacent protection sheets previously introduced, or introducing a new, separate adjacent protection sheet. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a protection sheet.
	Further, the claim recites “the protection sheets” in lines 9 and 14. It is unclear whether the phrase is referring to the protection sheet, the eight protection sheets, the two adjacent protection sheets or a separate structure previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to any protection sheet previously introduced.
	Claims 20, 26-27, 29-33 and 35-36 are indefinite due to their dependencies on indefinite base claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 22-23, 27, 29-33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hueil (US 2005/0077689 A1).
	Regarding claim 19, Hueil discloses (abstract; paras. [0062]-[0091]; figs. 1-13) a sealing ring protection sheet for a trocar comprising: 
	a positioning skirt (round peripheral edge 116, para. [0083]; fig. 11); 
	a supporting piece (support wall 118, fig. 11); and 
	a curved surface protection piece (cone shaped protector member 120, fig. 11), wherein: 
		A. the positioning skirt is a sheet-like structure (protector segments 114 including round peripheral edge 116 manufactured from molded elastomer, similar to a sheet, para. [0081]), and is provided with a positioning hole (aperture 122, para. [0085]) and an inner side of the positioning skirt is connected to an upper end of the supporting piece (fig. 11); 
		B. the support piece is a sheet-like structure (protector segments 114 including support wall 118 manufactured from molded elastomer, similar to a sheet, para. [0081]), and an upper end thereof is connected to an inner side of the positioning skirt (fig. 11) and a lower end thereof is connected to an upper end of the curved surface protection sheet (fig. 11); and 
		C. the curved surface protection sheet is an asymmetrical sheet-like structure having a curved surface (fig. 11 depicts cone shaped protector member 120 having an asymmetrical configuration via its curvature, which is sheet-like since protector segments 114 including cone shaped protector member 120 may be manufactured from molded elastomer, similar to a sheet, para. [0081]), 

    PNG
    media_image1.png
    670
    601
    media_image1.png
    Greyscale

Annotated Figure 11 of Hueil
	Regarding claim 22, Hueil discloses the device of claim 19. Hueil further discloses wherein: the right bevel edge and the left bevel edge are asymmetrically distributed along a center line and its extension line of the positioning skirt (annotated fig. 12 depicts a right and left bevel edge 

    PNG
    media_image2.png
    464
    725
    media_image2.png
    Greyscale

Annotated Figure 12 of Hueil
	Regarding claim 23, Hueil discloses the device of claim 22. Hueil further discloses wherein: a furthest distance between the right bevel edge and the center line and its extension line of the positioning skirt is less than a furthest distance between the left bevel edge and the center line and its extension line of the positioning skirt (one of ordinary skill would’ve understood a furthest distance between a right bevel edge and the center line to be less than a left bevel edge and the center line, since section 124 including right bevel edge is smaller than section 126, fig. 12).
	Regarding claim 27, Hueil discloses the device of claim 19. Hueil further discloses wherein: a funnel-shaped protection sheet assembly is formed by alternately stacking four or more sealing ring protection sheets (four protector segments 114 create protector 92 and are alternately stacked, paras. [0083] and [0086]).
	Regarding claim 29, Hueil discloses the device of claim 19. Hueil further discloses wherein: a curvature of a left side portion (first section 124, fig. 12) of the curved protection sheet is different from that of a right side portion (second section 126, fig. 12, note right and left sides would change based on orientation of device) of the curved protection sheet (one of ordinary skill would’ve understood the curvature of section 126 to be different than section 124, since Hueil discloses a first and second section and fig. 12 depicts section 124 smaller than section 126, para. [0087]; figs. 11-13).
	Regarding claim 30, Hueil discloses the device of claim 29. Hueil further discloses wherein: the curvature of the left side of the curved protection sheet is less than that of the right side of the curved protection sheet (curvature of section 124 is less than curvature of section 126 since section 124 is smaller, note orientation of right and left sides would depend on orientation of device, fig. 12).
	Regarding claim 31, Hueil discloses the device of claim 19. Hueil further discloses wherein: the upper edge of the curved protection sheet comprises a right-side upper edge (upper edge connected to support wall 118 and right of center line, annotated fig. 11), a left-side upper edge (upper edge connected to support wall 118 and left of center line, annotated fig. 11); and the right-side upper edge is lower than the left-side upper edge (second section 126 of protector segment 114 below first section 124 of a second protector segment 114, therefore right portion of upper edge in second section 126 would be lower than upper edge in first section 124, para. [0087]).
	Regarding claim 32, Hueil discloses the device of claim 19. Hueil further discloses wherein: the positioning skirt is perpendicular to the support piece (figs. 11-13 depict 116 perpendicular to support wall 118).
	Regarding claim 33, Hueil discloses an end sealing assembly (seal assembly 30, para. [0063]; figs. 6-10), wherein: the end sealing assembly comprises the sealing ring protection sheet for a trocar according to claim 19 (seal assembly 30 includes protector segments 114, see also rejection of claim 19 above, para. [0079]).
	Regarding claim 35, Hueil discloses a trocar (trocar assembly 10, paras. [0040]-[0042]; fig. 1), wherein: the trocar comprises the sealing ring protection sheet for a trocar according to claim 19 (proximal seal assembly 30 of trocar assembly 10 includes protector segments 114, see also rejection of claim 19 above, para. [0079]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hueil.
	Regarding claim 20, Hueil discloses the device of claim 19. 
	However, Hueil fails to disclose wherein: an included angle α between the curved protection sheet and the support piece is greater than or equal to 90°.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hueil to have an included angle between the curved protection sheet and the support piece greater than or equal to 90° since it has been held that “where 
	Regarding claim 21, Hueil discloses the device of claim 19. 
	However, Hueil fails to disclose wherein: an included angle β between the left bevel edge and the bottom edge is between 70° and 90°.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hueil to have an included angle between the left bevel edge and the bottom edge to be between 70° and 90° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hueil would not operate differently with the claimed angle and since cone shaped protector member 120 is connected to support wall 118 to reduce undesirable forces as instruments are moved past the seal assembly, the device would function appropriately having the claimed angle. Further, applicant places no criticality on the range claimed, indicating simply that the angle is between the given range (para. [0009] of the instant spec.).
	Regarding claim 28, Hueil discloses the device of claim 27. 
	However, Hueil fails to disclose wherein: the funnel-shaped protection sheet assembly is formed by alternately stacking eight sealing ring protection sheets at 45°.
	Note Hueil does disclose the device including four protector segments 114, but may ultimately be formed with different numbers of protector segments (para. [0083]).
	Hueil discloses (para. [0080]) that proximal seal assembly 30 has a small central opening which expands in a reliable and convenient manner, and protector 92 including protector segment 114 needs to be optimized to “close gaps between protector segments 114 as an instrument is passed through.” As seen in figs. 11-13, this requires the addition of material along the opening of the protector to maintain a small central opening to expand in a reliable and convenient manner (para. [0083]), and as such the number of protector segments 114 added to the device is disclosed to be a result effective variable in that changing the number of protector segments changes the size of the central opening and reliability of the procedure. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hueil by making the number of protector segments to be eight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Hueil (as modified) still fails to teach alternately stacking eight sealing ring protection sheets specifically at 45°.
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of obvious to try- choosing from a finite number of identified, predictable solutions- stacking the protector segments within a range of 0 to 360 degrees, since the protector segments together form a circular arrangement, with a reasonable expectation of success (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of arriving at the claimed invention because Hueil (as modified) suggests different, finite parameters for stacking at least four protector segments (see at least fig. 13). Therefore, it would be obvious to one of ordinary skill to try different permutations to arrive at the optimal stacking arrangement by, for example, varying the angle which the protector segments are stacked in a circular arrangement, in order to arrive at the claimed invention.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hueil in view of Smith (US 5603702).
	Regarding claim 24, Hueil discloses the device of claim 19. 
	However, Hueil fails to disclose wherein: the curved protection sheet used in the sealing ring protection sheet of the trocar is disposed with an easily deformable region with a relatively weak deformation strength and a protection region with a relatively strong deformation strength, and a deformation resistance force of the easily deformable region is less than a deformation resistance force of the protection region.
	Smith teaches (col. 6 line 51-col. 7 line 33; figs. 2a, 7 and 8a-8c), in the same field of endeavor, a valve system for a cannula assembly including guard elements (140, figs. 8a-8c), wherein the guard elements include outer flaps defining an easily deformable region with a relatively weak deformation strength (second portion 156 two to three times more flexible than first portion 154, col. 7 lines 14-33) and a protection region with a relatively strong deformation strength (first portion 154 with different thickness and therefore less flexibility than second portion 156), and a deformation resistance force of the easily deformable region is less than a deformation resistance force of the protection region (second portion 156 more flexible than first portion 154), for the purpose of ensuring the guard elements are sufficiently rigid to cause stretching of the seal surface portion to thereby increase the dimension of the aperture and facilitate insertion of the instrument therethrough, providing sufficient flexibility to 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hueil with the deformable regions, as taught by Smith, such that at least one of the first or second section of Hueil would include an easily deformable region and the other of the first or second section of Hueil would include a protection region, in order to ensure the protector elements are sufficiently rigid to cause stretching of the seal assembly to thereby increase the dimension of the aperture and facilitate insertion of instruments therethrough, providing sufficient flexibility to minimize the force required to advance instruments through the seal arrangement.
	Regarding claim 25, Hueil (as modified) teaches the device of claim 24. Hueil (as modified) further teaches wherein: the easily deformable region is disposed on a right side of the curved protection sheet of the sealing ring protection sheet for a trocar, and the protection region is disposed on a left side of the curved protection sheet of the sealing ring protection sheet (the combination of Hueil and Smith further teaches the easily deformable region in the first or second section of curved protector member 120 and the protection region in the other of the first or second section, which would be on a right or left side based on orientation of the device, see rejection of claim 24 above).
	Regarding claim 26, Hueil (as modified) teaches the device of claim 25. Hueil (as modified) further teaches wherein: a thickness of the easily deformable region is less than a thickness of the protection region (combination of Hueil and Smith further teaches easily deformable region having a thickness less than protection region, since Smith discloses second section being less in thickness than first section, col. 7 lines 14-33 of Smith).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hueil in view of Michael (US 2007/0185453 A1) and Widenhouse (US 2010/0228091 A1).
	Regarding claim 34, Hueil discloses the end sealing assembly according to claim 33 (see rejection of claim 33 above), wherein: the end sealing assembly comprises an upper pressing plate (crown 88, para. [0062]; fig. 6), a protection sheet (at least one protector segment 114, para. [0079]; fig. 6), a corrugation sealing ring (protector 94, fig. 6), a positioning seat (at least one reinforced seal segment 96, para. [0062]; fig. 6), a funnel-shaped sealing ring (at least a second reinforced seal segment 96, which is funnel-shaped as depicted in figs. 6-9) and a lower pressing plate (retaining ring 100, fig. 6); at least one protection sheet retained on the upper pressing plate through positioning holes (protector segments 114 held together via application of crown 88 to apertures 122, paras. [0085] and [0087]), so that for two adjacent protection sheets, a right side of a curved protection sheet always presses a left side of a curved protection sheet of the adjacent protection sheet (first section 124 placed upon second section 126 of adjacent protector segment 114, such that a right and left side of adjacent protector segments 114 would be in contact based on orientation of the device, para. [0086]), the right side of the curved protection sheet is always in an upper layer (first section 124 placed upon second section 126, para. [0086]), and the left side of the curved protection sheet is always in a lower layer (second section 126 below first section 124), to thus form a circular funnel-shaped protection sheet assembly by alternately stacking the protection sheets in this manner (figs. 6 and 13); the corrugation sealing ring is retained on the upper pressing plate (para. [0087]), and the circular funnel-shaped protection sheet assembly is disposed between the corrugation sealing ring and the upper pressing plate (fig. 6); the positioning seat is provided with upper positioning holes and lower positioning holes (fig. 6), and the protection sheets and the corrugation sealing ring are sequentially disposed between the upper pressing plate and the positioning seat (fig. 6); and the funnel-shaped sealing ring is provided with positioning holes (fig. 6), the lower pressing plate is provided with positioning posts (retaining ring 100 includes posts at depicted in fig. 6), the positioning posts of the lower pressing plate are embedded in the lower positioning holes of the positioning seat through the positioning holes of the funnel- shaped sealing ring 
	However, Hueil fails to disclose eight protection sheets mounted on positioning posts of the upper pressing plate; positioning holes of the corrugation sealing ring are sleeved on the positioning posts of the upper pressing plate; and the positioning posts of the upper pressing plate are embedded in the upper positioning holes of the positioning seat.
	Note Hueil does disclose the device including four protector segments 114, but may ultimately be formed with different numbers of protector segments (para. [0083]).
	Hueil discloses (para. [0080]) that proximal seal assembly 30 has a small central opening which expands in a reliable and convenient manner, and protector 92 including protector segment 114 needs to be optimized to “close gaps between protector segments 114 as an instrument is passed through.” As seen in figs. 11-13, this requires the addition of material along the opening of the protector to maintain a small central opening to expand in a reliable and convenient manner (para. [0083]), and as such the number of protector segments 114 added to the device is disclosed to be a result effective variable in that changing the number of protector segments changes the size of the central opening and reliability of the procedure. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hueil by making the number of protector segments to be eight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Note Hueil does disclose retaining members, a variety of which may be employed (para. [0087]).
	Michael teaches (paras. [0020]-[0023]; figs. 2-2a), in the same field of endeavor, a trocar seal assembly including retaining members, where the retaining members include an upper pressing plate with positioning posts (crown ring 30 including crown pins 32, para. [0021]; fig. 2), a corrugation sealing ring including positioning holes sleeved on the positioning posts of the upper pressing plate (gasket ring 20 includes crown holes 28 for receiving crown pins 32, para. [0020]), for the purpose of providing an appropriate retaining mechanism for fixing protectors in place between the surface of two parts (paras. [0020]-[0023]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hueil (as modified) with the pins and positioning holes, as taught by Michael, in order to provide an appropriate retaining mechanism for fixing protectors in place between the surface of two parts.
	Hueil (as modified) still fails to teach the positioning posts of the upper pressing plate are embedded in the upper positioning holes of the positioning seat.
	Widenhouse teaches (para. [0102]; fig. 8), in the same field of endeavor, a device for providing surgical access to a body cavity including an upper pressing plate including positioning posts (ring member 112 includes pins 118, fig. 8), a sealing ring protection sheet (at least one segment 110, para. [0102]), and a positioning seat including upper positioning holes (segments 106 including positioning holes, fig. 6), wherein the positioning posts of the upper pressing plate are embedded in the upper positioning holes of the positioning seat (pins 118 mate ring members 112, 114 and 116 and extend through and engage segments 106, para. [0102]), for the purpose of mating all the structures of the seal 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hueil’s (as modified) device to include the upper pressing plate mated with the positioning seat, as taught by Widenhouse, in order to mate all the structures of the seal assembly, which would assist in preventing the passage of fluids and gas through the seal.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0270817 A1 to Moreno, disclosing overlapping seal segments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771